Exhibit 1 JOINT FILING STATEMENT The undersigned, and each of them, do hereby agree and consent to the filing of a single statement on behalf of all of them on this Schedule 13D/A and amendments thereto, in accordance with the provisions of Rule 13d-1(d) of the Securities Exchange Act of 1934, as amended. Date:December 8, 2009 Copano Management Partners, L.L.C. By: /s/ Douglas L. Lawing Name: Douglas L. Lawing Title: President Copano Partners, L.P. By: Copano Management Partners, L.L.C, its general partner By: /s/ Douglas L. Lawing Name: Douglas L. Lawing Title: President Douglas L. Lawing /s/Douglas L. Lawing
